January 31, 2014 Dreyfus/STANDISH Intermediate Tax Exempt Bond Fund Supplement to Summary Prospectus and Statutory Prospectus dated January 31, 2014 The fund's b oard has approved, subject to shareholder approval, changes to the fund's investment objective and investment strategy, effective on or about February 21, 2014 (the Effective Date). These proposed changes are reflected in the revised disclosure below. As of the Effective Date and subject to shareholder approval, the fund will change its policies of normally investing at least 80% of its net assets in municipal bonds that provide income exempt from federal personal income tax and at least 65% of its net assets in municipal bonds that are general obligation bonds or revenue bonds. As proposed, the fund would invest in a variety of fixed-income securities, normally investing at least 80% of its net assets in bonds (or other instruments with similar economic characteristics) and at least 65% of its net assets in municipal bonds. The fund would have the ability to invest up to 35% of its net assets in taxable bonds. The fund also would have the ability to invest, to a limited extent, in bonds rated below investment grade, or their unrated equivalent, and in foreign bonds, including emerging market bonds. To be consistent with the fund's proposed investment strategy changes, the fund's investment objective would be to seek high after-tax total return. The fund would maintain an effective portfolio duration of seven years or less. The fund's benchmark index would not be changed. T he f und also would change, subject to shareholder approval, from a "diversified" fund to a "non-diversified" fund, which means that the proportion of th e fund's assets that may be invested in the securities of a single issuer is not limited by the Investment Company Act of 1940, as amended (the 1940 Act
